Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 14, 20, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pankratz et al (US 2009/0071646) in view of Bridges (US 8,408,294) both cited by applicant.  Regarding claims 1 and 20, Pankratz discloses a downhole heating apparatus for heating hydro-carbonaceous fluid stream comprising an inner tubular member (631) having an inlet (601) for receiving a fluid stream; an outlet defined in an upper adapter (654) that allow the fluid stream to exit and flow to a pump intake; and a heating element (640) extends along the inner tubular member (631) in a spaced apart relationship  and the fluid stream is introduced between the heating element and the inner tubular member (631) and heated (par. 0099 - par. 0105, Figure 6A-6C). .
Claims 8, 11-13, 15-19, 21-23, and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kasevich et al (US 4,140,179) discloses in situ radio frequency selective  heating  process.  Sresty et al (US 4,485,869) discloses recovery of liquid hydrocarbons from oil shale by electromagnetic heating in situ.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 21, 2022